
	

114 HR 3152 IH: Rural Broadband Initiative Act
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3152
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Nolan introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Rural Electrification Act of 1936 to establish an Office of Rural Broadband
			 Initiatives in the Department of Agriculture, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Broadband Initiative Act. 2.FindingsThe Congress finds the following:
 (1)The Rural Electrification Act of 1936 helped bring electricity and telephone service to rural America, thus removing major barriers to the development of our rural economies.
 (2)A lack of affordable broadband presents a similar barrier to the development of our rural economy. (3)According to the Federal Communications Commission, 53 percent of rural Americans lack access to service delivering broadband speeds of 25 Mbps for downloads and 3 Mbps for uploads.
 (4)High-speed broadband access helps rural communities compete and grow in our digital economy. 3.Sense of the CongressIt is the sense of the Congress that necessary funds should be made available to provide universal and affordable broadband access to the United States of America with a focus on underserved rural communities.
		4.Office of Rural Broadband Initiatives
 (a)In generalTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended— (1)by redesignating sections 601 through 603 as sections 603 through 605, respectively; and
 (2)by inserting before section 603 (as so redesignated) the following new sections:  601.DefinitionsIn this title:
 (1)OfficeThe term Office means the Office of Rural Broadband Initiatives established by section 602(a)(1). (2)Under SecretaryThe term Under Secretary means the Under Secretary for Rural Broadband Initiatives appointed under section 602(a)(2).
							602.Office of Rural Broadband Initiatives
							(a)Establishment
 (1)In generalThere is established in the Department of Agriculture an office to be known as the Office of Rural Broadband Initiatives. (2)Under SecretaryThe head of the Office shall be the Under Secretary for Rural Broadband Initiatives, who shall—
 (A)be appointed by the President, by and with the advice and consent of the Senate; and (B)report directly to the Secretary.
									(b)Responsibilities
 (1)In generalThe Under Secretary shall— (A)as of the date of enactment of this section, administer all rural broadband-related grant and loan programs previously administered by the Administrator of the Rural Utilities Service, including—
 (i)the rural broadband access loan and loan guarantee program established under section 603; (ii)the Community Connect Grant Program described in subpart A of part 1739 of title 7, Code of Federal Regulations (or successor regulations); and
 (iii)the Telecommunications Infrastructure Loan program established under this Act. (2)RequirementsThe Under Secretary shall—
 (A)conduct extensive, nationwide outreach to rural areas; (B)foster the development of a comprehensive rural broadband strategic vision;
 (C)plan coordination of Federal resources for State, regional, and local governments to assist citizens living and working in rural areas;
 (D)assess all relevant technologies (including WiFi, WIMAX, DSL, cable, satellite, fiber, and broadband over power lines), as the technologies are able to support in whole or in part rural broadband needs and requirements;
 (E)serve as a single information source for all rural broadband programs and services administered by Federal agencies, and coordinate the activities undertaken under Federal rural broadband programs; and
 (F)provide technical assistance to State, regional, and local governments to develop broadband deployment strategies.
									(c)Comprehensive rural broadband strategy
 (1)In generalNot later than 180 days after the appointment of the first Under Secretary, the Under Secretary shall submit to the President and Congress a report describing comprehensive rural broadband strategy that includes—
 (A)recommendations— (i)to promote interagency coordination of Federal agencies in regards to policies, procedures, and targeted resources, and to improve and streamline the policies, programs, and services;
 (ii)to coordinate among Federal agencies regarding existing rural broad­band or rural initiatives that could be of value to rural broadband development;
 (iii)to address both short- and long-term solutions and needs assessments for a rapid build-out of rural broadband solutions and applications for Federal, State, regional, and local government policy makers;
 (iv)to identify how specific Federal agency programs and resources can best respond to rural broadband requirements and overcome obstacles that currently impede rural broadband deployment; and
 (v)to promote successful model deployments and appropriate technologies being used in rural areas so that State, regional, and local governments can benefit from the cataloging of successes of other State, regional, and local governments; and
 (B)a description of goals and timeframes to achieve the strategic plans and visions identified in the report.
 (2)UpdatesThe Under Secretary shall update and evaluate the report described in paragraph (1) on an annual basis.
								(d)Rural Broadband Advisory Panel
 (1)In generalNot later than 60 days after the date of appointment of the first Under Secretary, the Under Secretary shall submit to Congress a plan to establish a Rural Broadband Advisory Panel (referred to in this subsection as the Panel).
 (2)ChairpersonThe Panel shall be chaired by the Under Secretary or a designee. (3)MembershipThe Panel shall be composed of representatives of—
 (A)State government; (B)local government;
 (C)communications equipment vendors (including broadband data service providers); (D)public utility services;
 (E)local exchange carriers; (F)wireless carriers;
 (G)satellite communications services; and (H)other appropriate public or private sector entities, as determined by the Under Secretary.
 (4)MeetingsThe Panel shall meet not less than 4 times each year. (5)DutiesThe Advisory Panel shall—
 (A)assist the Under Secretary in updating the annual report described in subsection (c)(2); (B)evaluate the effectiveness of all Federal broadband assistance programs and policies aimed at fostering broadband access in rural and underserved areas;
 (C)evaluate best practices employed at the State and local government level to foster broadband access in rural and underserved areas; and
 (D)cooperate with the Under Secretary in addressing and evaluating issues determined by the Under Secretary to be critical to fostering broadband access and connectivity in rural and underserved areas.
 (e)Web-Based ClearinghouseThe Under Secretary shall establish a comprehensive and interactive rural broadband Web-based clearinghouse that describes options, opportunities, resources, successful public-private partnerships, comprehensive funding sources, and technology tutorials for rural broadband, including—
 (1)case studies; (2)descriptions of best practices;
 (3)assessments of various technology solutions; (4)feasibility studies;
 (5)applications, including telework, telemedicine, distance learning, training, homeland security, senior citizen connectivity and program development, and business and economic development;
 (6)rural broadband options and policies analysis; and (7)support for networks among rural communities and economic development agencies..
 (b)Conforming amendmentsSection 603 of the Rural Electrification Act of 1936 (as so redesignated by subsection (a)(1)) is amended—
 (1)in subsection (d)(1)(B), by striking subsection (k) and inserting subsection (l); (2)in subsection (j), by striking Administrator and inserting Under Secretary;
 (3)by redesignating subsections (k) and (l) as subsections (l) and (m), respectively; and (4)by inserting after subsection (j) the following:
					
						(k)Rules revision
 (1)In generalNot later than 60 days after the date of appointment of the first Under Secretary, the Under Secretary shall submit to Congress a revision of the rules and qualification criteria for the loan and loan guarantee programs under this section.
 (2)RequirementsIn preparing the revision, the Under Secretary shall— (A)emphasize streamlining the application process and processing time;
 (B)ensure that the financial requirements for applicants do not unduly disqualify applicants that have demonstrated a viable business plan; and
 (C)not diminish the mission of the program to deliver broadband service to underserved rural areas.. 5.Sufficiency of resources (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to Congress a report describing the resources and staff necessary to carry out this Act and the amendments made by this Act.
 (b)Preparation of reportThe Secretary shall provide the Office of Rural Broadband Initiatives the resources and staff necessary to carry out this section.
			(c)Comptroller General review
 (1)In generalThe Comptroller General of the United States shall review the report submitted under subsection (a) for validity.
 (2)ReportNot later than 30 days after the date on which the report is submitted under subsection (a), the Comptroller General of the United States shall submit to Congress a report containing the findings of the review under paragraph (1).
				
